UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2013 OR ¨TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-52004 FEDERAL HOME LOAN BANK OF TOPEKA (Exact name of registrant as specified in its charter) Federally chartered corporation 48-0561319 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) One Security Benefit Pl. Suite 100 Topeka, KS (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 785.233.0507 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.x Yes¨ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). xYesoNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. ¨ Large accelerated filer¨ Accelerated filerx Non-accelerated filer¨ Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).¨ Yesx No Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date. Shares outstanding as of 08/07/2013 Class A Stock, par value $100 Class B Stock, par value $100 .FEDERAL HOME LOAN BANK OF TOPEKA TABLE OF CONTENTS PART I FINANCIAL INFORMATION 4 Item 1. Financial Statements 4 Statements of Condition 5 Statements of Income 7 Statements of Comprehensive Income 8 Statements of Capital 9 Statements of Cash Flows 10 Notes to Financial Statements 12 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 49 Executive Level Overview 49 Financial Market Trends 52 Critical Accounting Policies and Estimates 55 Results of Operations 56 Financial Condition 68 Liquidity and Capital Resources 89 Risk Management 91 Recently Issued Accounting Standards 96 Recent Regulatory and Legislative Developments 96 Item 3. Quantitative and Qualitative Disclosures About Market Risk 97 Item 4. Controls and Procedures PART II OTHER INFORMATION Item 1. Legal Proceedings Item 1A. Risk Factors Item 2. Unregistered Sales of Equity Securities and Use of Proceeds Item 3. Defaults Upon Senior Securities Item 4. Mine Safety Disclosures Item 5. Other Information Item 6. Exhibits 2 TABLE OF CONTENTS Important Notice about Information in this Quarterly Report In this quarterly report, unless the context suggests otherwise, references to the “FHLBank,” “FHLBank Topeka,” “we,” “us” and “our” mean the Federal Home Loan Bank of Topeka, and “FHLBanks” mean the 12 Federal Home Loan Banks, including the FHLBank Topeka. The information contained in this quarterly report is accurate only as of the date of this quarterly report and as of the dates specified herein. The product and service names used in this quarterly report are the property of the FHLBank, and in some cases, the other FHLBanks. Where the context suggests otherwise, the products, services and company names mentioned in this quarterly report are the property of their respective owners. Special Cautionary Notice Regarding Forward-looking Statements The information contained in this Form 10-Q contains forward-looking statements within the meaning of the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. Such forward-looking statements include statements describing the objectives, projections, estimates or future predictions of the FHLBank’s operations. These statements may be identified by the use of forward-looking terminology such as “anticipates,” “believes,” “may,” “is likely,” “could,” “estimate,” “expect,” “will,” “intend,” “probable,” “project,” “should,” or their negatives or other variations of these terms. The FHLBank cautions that by their nature forward-looking statements involve risk or uncertainty and that actual results may differ materially from those expressed in any forward-looking statements as a result of such risks and uncertainties, including but not limited to: § Governmental actions, including legislative, regulatory, judicial or other developments that affect the FHLBank; its members, counterparties or investors; housing government sponsored enterprises (GSE); or the FHLBank System in general; § Regulatory actions and determinations, including those resulting from the Dodd-Frank Wall Street Reform and Consumer Protection Act (Dodd-Frank Act); § Changes in the FHLBank’s capital structure; § Changes in economic and market conditions, including conditions in the mortgage, housing and capital markets; § Changes in demand for advances or consolidated obligations of the FHLBank and/or of the FHLBank System; § Effects of derivative accounting treatment, other-than-temporary impairment (OTTI) accounting treatment and other accounting rule requirements; § The effects of amortization/accretion; § Gains/losses on derivatives or on trading investments and the ability to enter into effective derivative instruments on acceptable terms; § Volatility of market prices, interest rates and indices and the timing and volume of market activity; § Membership changes, including changes resulting from member failures or mergers, changes in the principal place of business of members or changes in the Federal Housing Finance Agency (Finance Agency) regulations on membership standards; § Our ability to declare dividends or to pay dividends at rates consistent with past practices; § Soundness of other financial institutions, including FHLBank members, nonmember borrowers, and the other FHLBanks; § Changes in the value or liquidity of collateral underlying advances to FHLBank members or nonmember borrowers or collateral pledged by reverse repurchase and derivative counterparties; § Competitive forces, including competition for loan demand, purchases of mortgage loans and access to funding; § The ability of the FHLBank to introduce new products and services to meet market demand and to manage successfully the risks associated with new products and services; § Our ability to keep pace with technological changes and the ability of the FHLBank to develop and support technology and information systems, including the ability to access the internet and internet-based systems and services, sufficient to effectively manage the risks of the FHLBank’s business; § The ability of each of the other FHLBanks to repay the principal and interest on consolidated obligations for which it is the primary obligor and with respect to which the FHLBank has joint and several liability; § Changes in the U.S. government’s long-term debt rating and the long-term credit rating of the senior unsecured debt issues of the FHLBank System; § Changes in the fair value and economic value of, impairments of, and risks associated with, the FHLBank’s investments in mortgage loans and mortgage-backed securities (MBS) or other assets and related credit enhancement (CE) protections; and § The volume and quality of eligible mortgage loans originated and sold by participating members to the FHLBank through its various mortgage finance products (Mortgage Partnership Finance® (MPF®) Program1). Readers of this report should not rely solely on the forward-looking statements and should consider all risks and uncertainties addressed throughout this report, as well as those discussed under Item 1A – “Risk Factors” in our annual report on Form 10-K for the fiscal year ended December 31, 2012, incorporated by reference herein. 1 "Mortgage Partnership Finance," "MPF" and "eMPF" are registered trademarks of the Federal Home Loan Bank of Chicago. 3 TABLE OF CONTENTS All forward-looking statements contained in this Form 10-Q are expressly qualified in their entirety by this cautionary notice. The reader should not place undue reliance on such forward-looking statements, since the statements speak only as of the date that they are made and the FHLBank has no obligation and does not undertake publicly to update, revise or correct any forward-looking statement for any reason. PART I. FINANCIAL INFORMATION Item 1. Financial Statements 4 TABLE OF CONTENTS FEDERAL HOME LOAN BANK OF TOPEKA STATEMENTS OF CONDITION - Unaudited (In thousands, except par value) June 30, December 31, ASSETS Cash and due from banks $ $ Interest-bearing deposits Securities purchased under agreements to resell (Note 11) Federal funds sold Investment securities: Trading securities (Note 3) Held-to-maturity securities1 (Note 3) Total investment securities Advances (Notes 4, 6) Mortgage loans held for portfolio: Mortgage loans held for portfolio (Note 5) Less allowance for credit losses on mortgage loans (Note 6) Mortgage loans held for portfolio, net Accrued interest receivable Premises, software and equipment, net Derivative assets (Notes 7, 11) Other assets TOTAL ASSETS $ $ LIABILITIES AND CAPITAL Liabilities: Deposits: Interest-bearing (Note 8) $ $ Non-interest-bearing (Note 8) Total deposits Securities sold under agreements to repurchase (Note 11) - Consolidated obligations, net: Discount notes (Note 9) Bonds (Note 9) Total consolidated obligations, net Mandatorily redeemable capital stock (Note 12) Accrued interest payable Affordable Housing Program (Note 10) Derivative liabilities (Notes 7, 11) Other liabilities TOTAL LIABILITIES Commitments and contingencies (Note 16) 1Fair value:$5,388,910 and $5,192,330 as of June 30, 2013 and December 31, 2012, respectively. The accompanying notes are an integral part of these financial statements. 5 TABLE OF CONTENTS FEDERAL HOME LOAN BANK OF TOPEKA STATEMENTS OF CONDITION - Unaudited (continued) (In thousands, except par value) June 30, December 31, Capital: Capital stock outstanding - putable: Class A ($100 par value; 4,226 and 4,053 shares issued and outstanding) (Note 12) $ $ Class B ($100 par value; 9,819 and 8,592 shares issued and outstanding) (Note 12) Total capital stock Retained earnings: Unrestricted Restricted Total retained earnings Accumulated other comprehensive income (loss) (Note 13) TOTAL CAPITAL TOTAL LIABILITIES AND CAPITAL $ $ The accompanying notes are an integral part of these financial statements. 6 TABLE OF CONTENTS FEDERAL HOME LOAN BANK OF TOPEKA STATEMENTS OF INCOME - Unaudited (In thousands) Three-month Period Ended June 30, Six-month Period Ended June 30, INTEREST INCOME: Interest-bearing deposits $ 88 $ $ $ Securities purchased under agreements to resell Federal funds sold Trading securities Held-to-maturity securities Advances Prepayment fees on terminated advances Mortgage loans held for portfolio Other Total interest income INTEREST EXPENSE: Deposits Consolidated obligations: Discount notes Bonds Mandatorily redeemable capital stock (Note 12) 7 13 13 27 Other 40 32 76 Total interest expense NET INTEREST INCOME Provision (reversal) for credit losses on mortgage loans (Note 6) NET INTEREST INCOME AFTER MORTGAGE LOAN LOSS PROVISION OTHER INCOME (LOSS): Total other-than-temporary impairment losses on held-to-maturity securities - Portion of other-than-temporary impairment losses on held-to-maturity securities recognized in other comprehensive income (loss) Net other-than-temporary impairment losses on held-to-maturity securities (Note 3) Net gain (loss) on trading securities (Note 3) Net gain (loss) on derivatives and hedging activities (Note 7) Standby bond purchase agreement commitment fees Letters of credit fees Other Total other income (loss) OTHER EXPENSES: Compensation and benefits Other operating Finance Agency Office of Finance Other Total other expenses INCOME (LOSS) BEFORE ASSESSMENTS Affordable Housing Program assessments (Note 10) NET INCOME $ The accompanying notes are an integral part of these financial statements. 7 TABLE OF CONTENTS FEDERAL HOME LOAN BANK OF TOPEKA STATEMENTS OF COMPREHENSIVE INCOME - Unaudited (In thousands) Three-month Period Ended June 30, Six-month Period Ended June 30, Net income $ Other comprehensive income (loss): Net non-credit portion of other-than-temporary impairment losses on held-to-maturity securities: Non-credit portion - Reclassification of non-credit portion included in net income 73 Accretion of non-credit portion Total net non-credit portion of other-than-temporary impairment losses on held-to-maturity securities Defined benefit pension plan: Amortization of net loss Total other comprehensive income (loss) TOTAL COMPREHENSIVE INCOME $ The accompanying notes are an integral part of these financial statements. 8 TABLE OF CONTENTS FEDERAL HOME LOAN BANK OF TOPEKA STATEMENTS OF CAPITAL - Unaudited (In thousands) Accumulated Capital Stock1 Other Class A Class B Total Retained Earnings Comprehensive Total Shares Par Value Shares Par Value Shares Par Value Unrestricted Restricted Total Income (Loss) Capital BALANCE - DECEMBER 31, 2011 $ Proceeds from issuance of capital stock 33 Repurchase/redemption of capital stock Comprehensive income (loss) Net reclassification of shares to mandatorily redeemable capital stock Net transfer of shares between Class A and Class B - - - Dividends on capital stock (Class A - 0.3%, Class B - 3.5%): Cash payment Stock issued - BALANCE JUNE 30, 2012 $ Accumulated Capital Stock1 Other Class A Class B Total Retained Earnings Comprehensive Total Shares Par Value Shares Par Value Shares Par Value Unrestricted Restricted Total Income (Loss) Capital BALANCE - DECEMBER 31, 2012 $ Proceeds from issuance of capital stock 6 Repurchase/redemption of capital stock Comprehensive income (loss) Net reclassification of shares to mandatorily redeemable capital stock Net transfer of shares between Class A and Class B - - - Dividends on capital stock (Class A - 0.3%, Class B - 3.5%): Cash payment Stock issued - BALANCE JUNE 30, 2013 $ 1 Putable The accompanying notes are an integral part of these financial statements. 9 TABLE OF CONTENTS FEDERAL HOME LOAN BANK OF TOPEKA STATEMENTS OF CASH FLOWS - Unaudited (In thousands) Six-month Period Ended June 30, CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile income (loss) to net cash provided by (used in) operating activities: Depreciation and amortization: Premiums and discounts on consolidated obligations, net Concessions on consolidated obligations Premiums and discounts on investments, net Premiums and discounts on advances, net Premiums, discounts and deferred loan costs on mortgage loans, net Fair value adjustments on hedged assets or liabilities Premises, software and equipment Other Provision for credit losses on mortgage loans Non-cash interest on mandatorily redeemable capital stock 12 26 Net other-than-temporary impairment losses on held-to-maturity securities Net realized (gain) loss on disposals of premises, software and equipment - Other (gains) losses 13 Net (gain) loss on trading securities (Gain) loss due to change in net fair value adjustment on derivative and hedging activities (Increase) decrease in accrued interest receivable Change in net accrued interest included in derivative assets (Increase) decrease in other assets Increase (decrease) in accrued interest payable Change in net accrued interest included in derivative liabilities Increase (decrease) in Affordable Housing Program liability Increase (decrease) in other liabilities Total adjustments NET CASH PROVIDED BY (USED IN) OPERATING ACTIVITIES CASH FLOWS FROM INVESTING ACTIVITIES: Net (increase) decrease in interest-bearing deposits Net (increase) decrease in securities purchased under resale agreements Net (increase) decrease in Federal funds sold Net (increase) decrease in short-term trading securities Proceeds from maturities of and principal repayments on long-term trading securities Purchases of long-term trading securities Proceeds from maturities of and principal repayments on long-term held-to-maturity securities Purchases of long-term held-to-maturity securities Principal collected on advances Advances made Principal collected on mortgage loans Purchase or origination of mortgage loans Proceeds from sale of foreclosed assets Principal collected on other loans made Proceeds from sale of premises, software and equipment 10 - Purchases of premises, software and equipment NET CASH PROVIDED BY (USED IN) INVESTING ACTIVITIES The accompanying notes are an integral part of these financial statements. 10 TABLE OF CONTENTS FEDERAL HOME LOAN BANK OF TOPEKA STATEMENTS OF CASH FLOWS - Unaudited (continued) (In thousands) Six-month Period Ended June 30, CASH FLOWS FROM FINANCING ACTIVITIES: Net increase (decrease) in deposits $ $ Net proceeds from issuance of consolidated obligations: Discount notes Bonds Payments for maturing and retired consolidated obligations: Discount notes Bonds Net increase (decrease) in overnight loans from other FHLBanks - Net increase (decrease) in securities sold under agreements to repurchase - Net increase (decrease) in other borrowings - Proceeds from financing element derivatives 82 - Net interest payments received (paid) for financing derivatives Proceeds from issuance of capital stock Payments for repurchase/redemption of capital stock Payments for repurchase of mandatorily redeemable capital stock Cash dividends paid NET CASH PROVIDED BY (USED IN) FINANCING ACTIVITIES NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS AT END OF PERIOD $ $ Supplemental disclosures: Interest paid $ $ Affordable Housing Program payments $ $ Net transfers of mortgage loans to real estate owned $ $ The accompanying notes are an integral part of these financial statements. 11 TABLE OF CONTENTS FEDERAL HOME LOAN BANK OF TOPEKA Notes to Financial Statements – Unaudited June 30, 2013 NOTE 1 – BASIS OF PRESENTATION Basis of Presentation: The accompanying interim financial statements of the Federal Home Loan Bank of Topeka (FHLBank) are unaudited and have been prepared in accordance with accounting principles generally accepted in the United States of America (GAAP) for interim financial information and with the instruction provided by Article 10, Rule 10-01 of Regulation S-X. The financial statements contain all adjustments which are, in the opinion of management, necessary for a fair statement of the FHLBank’s financial position, results of operation and cash flows for the interim periods presented. All such adjustments were of a normal recurring nature. The results of operations for the periods presented are not necessarily indicative of the results to be expected for the full fiscal year of any other interim period. The FHLBank’s significant accounting policies and certain other disclosures are set forth in the notes to the audited financial statements for the year ended December 31, 2012. The interim financial statements presented herein should be read in conjunction with the FHLBank’s audited financial statements and notes thereto, which are included in the FHLBank’s annual report on Form 10-K filed with the Securities and Exchange Commission (SEC) on March 15, 2013 (annual report on Form 10-K). The notes to the interim financial statements highlight significant changes to the notes included in the annual report on Form 10-K. Use of Estimates: The preparation of financial statements under GAAP requires management to make estimates and assumptions as of the date of the financial statements in determining the reported amounts of assets, liabilities and estimated fair values and in determining the disclosure of any contingent assets or liabilities. Estimates and assumptions by management also affect the reported amounts of income and expense during the reporting period. The most significant of these estimates include the fair value of derivatives, the determination of other-than-temporary impairment (OTTI) on investments and the allowance for credit losses. Many of the estimates and assumptions, including those used in financial models, are based on financial market conditions as of the date of the financial statements. Because of the volatility of the financial markets, as well as other factors that affect management estimates, actual results may vary from these estimates. Reclassifications: Certain amounts in the financial statements have been reclassified to conform to current period presentations. Such reclassifications have no impact on total assets, net income or capital. NOTE 2 – RECENTLY ISSUED ACCOUNTING STANDARDS AND INTERPRETATIONS AND CHANGES IN AND ADOPTIONS OF ACCOUNTING PRINCIPLES Inclusion of the Fed Funds Effective Swap Rate (or Overnight Index Swap Rate) as a Benchmark Interest Rate for Hedge Accounting Purposes. In July 2013, the Financial Accounting Standards Board (FASB) issued an amendment which allows the overnight Fed Funds Effective Swap Rate (OIS) to be used as a U.S. benchmark rate for hedge accounting purposes. Previously, only U.S. treasury rates (UST) and the London Interbank Offered Rate (LIBOR) swap rate were allowable benchmark rates. The amended guidance also removes the restriction on using different benchmark rates for similar hedges. The amendments apply to all entities that elect to apply hedge accounting of the benchmark interest rate. The amendments are effective prospectively for qualifying new or redesignated hedging relationships entered into on or after July 17, 2013. The FHLBank does not expect the adoption of this guidance to materially impact its financial condition, results of operations or cash flows. Joint and Several Liability: In February 2013, the FASB issued guidance for the recognition, measurement and disclosure of obligations resulting from joint and several liability arrangements for which the total amount of the obligation within the scope of this guidance is fixed at the reporting date. This guidance requires an entity to measure these obligations as the sum of: (1) the amount the reporting entity agreed to pay on the basis of its arrangement among its co-obligors; and (2) any additional amount the reporting entity expects to pay on behalf of its co-obligors. In addition, this guidance requires an entity to disclose the nature and amount of the obligation as well as other information about these obligations. This guidance is effective for interim and annual periods beginning on or after December 15, 2013 and should be applied retrospectively to obligations with joint and several liabilities existing at the beginning of an entity’s fiscal year of adoption. The FHLBank does not expect this new guidance to have a material effect on its financial condition, results of operations or cash flows. Comprehensive Income – Reporting of Amounts Reclassified out of Accumulated Other Comprehensive Income: In February 2013, the FASB issued guidance which requires entities to provide information about significant reclassifications of items out of accumulated other comprehensive income (AOCI) by component. Entities are required to report the effect of significant reclassifications out of AOCI on the respective line items in net income if the amount being reclassified is required under GAAP to be reclassified in its entirety. For other amounts not required to be reclassified in their entirety, the entity is required to cross-reference to other disclosures that provide additional detail about these amounts. This guidance was effective prospectively for the FHLBank for interim and annual periods beginning on January 1, 2013. The adoption of this guidance resulted in increased financial statement disclosures, but did not impact the FHLBank’s financial condition, results of operations or cash flows. 12 TABLE OF CONTENTS Offsetting Assets and Liabilities: In December 2011, the FASB and the International Accounting Standards Board (IASB) issued common disclosure requirements intended to help investors and other financial statement users better assess the effect or potential effect of offsetting arrangements on an entity’s financial position, regardless of whether an entity’s financial statements are prepared on the basis of GAAP or International Financial Reporting Standards (IFRS). This guidance requires the FHLBank to disclose both gross and net information about financial instruments, including derivative instruments, which are either offset on its Statements of Condition or subject to an enforceable master netting arrangement or similar agreement. This guidance was effective for the FHLBank for interim and annual periods beginning on January 1, 2013 and was applied retrospectively for all comparative periods presented. The FHLBank adopted the guidance as of January 1, 2013. The adoption of this guidance resulted in increased financial statement disclosures, but did not affect the FHLBank’s financial condition, results of operations or cash flows. NOTE 3 – INVESTMENT SECURITIES Major Security Types: Tradingand held-to-maturity securities as of June 30, 2013 are summarized in the following table (in thousands): 06/30/2013 Trading Held-to-maturity Fair Value Carrying Value OTTI Recognized in OCI Amortized Cost Gross Unrecognized Gains Gross Unrecognized Losses Fair Value Non-mortgage-backed securities: Commercial paper $ $ - $ - $ - $ - $ - $ - Certificates of deposit - U.S. Treasury obligations - Government-sponsored enterprise obligations1,2 - State or local housing agency obligations - - 36 Non-mortgage-backed securities - 36 Mortgage-backed securities: U.S. obligation residential3 - 69 Government-sponsored enterprise residential4 - Private-label mortgage-backed securities: Residential loans - Home equity loans - - Mortgage-backed securities TOTAL $ 1 Represents debentures issued by other FHLBanks, Federal National Mortgage Association (FannieMae), Federal Home Loan Mortgage Corporation (FreddieMac), Federal Farm Credit Bank (Farm Credit), and Federal Agricultural Mortgage Corporation (Farmer Mac). GSE securities are not guaranteed by the U.S. government. Fannie Mae and Freddie Mac were placed into conservatorship by the Federal Housing Finance Agency (Finance Agency) on September 7, 2008 with the Finance Agency named as conservator. 2 See Note 18 for transactions with other FHLBanks. 3 Represents mortgage-backed securities (MBS) issued by Government National Mortgage Association (GinnieMae), which are guaranteed by the U.S. government. 4 Represents MBS issued by Fannie Mae and Freddie Mac. 13 TABLE OF CONTENTS Tradingand held-to-maturity securities as of December 31, 2012 are summarized in the following table (in thousands): 12/31/2012 Trading Held-to-maturity Fair Value Carrying Value OTTI Recognized in OCI Amortized Cost Gross Unrecognized Gains Gross Unrecognized Losses Fair Value Non-mortgage-backed securities: Commercial paper $ $ - $ - $ - $ - $ - $ - Certificates of deposit - Government-sponsored enterprise obligations1,2 - State or local housing agency obligations - - Non-mortgage-backed securities - Mortgage-backed securities: U.S obligation residential3 - - Government-sponsored enterprise residential4 - Private-label mortgage-backed securities: Residential loans - Home equity loans - 3 Mortgage-backed securities TOTAL $ 1 Represents debentures issued by other FHLBanks, FannieMae, FreddieMac, Farm Credit, and Farmer Mac. GSE securities are not guaranteed by the U.S. government. Fannie Mae and Freddie Mac were placed into conservatorship by the Finance Agency on September 7, 2008 with the Finance Agency named as conservator. 2 See Note 18 for transactions with other FHLBanks. 3 Represents MBS issued by GinnieMae, which are guaranteed by the U.S. government. 4 Represents MBS issued by Fannie Mae and Freddie Mac. The amortized cost of the FHLBank’s MBS/asset-backed securities (ABS) included credit losses, OTTI-related accretion adjustments and purchase premiums and discounts netting to discount amounts of $3,928,000 and $6,547,000 as of June 30, 2013 and December 31, 2012, respectively. The following table summarizes (in thousands) the held-to-maturity securities with unrecognized losses as of June 30, 2013. The unrecognized losses are aggregated by major security type and length of time that individual securities have been in a continuous unrecognized loss position. 06/30/2013 Less Than 12 Months 12 Months or More Total Fair Value Unrecognized Losses Fair Value Unrecognized Losses Fair Value Unrecognized Losses Non-mortgage-backed securities: State or local housing agency obligations $ Non-mortgage-backed securities Mortgage-backed securities: U.S. obligation residential1 69 - - 69 Government-sponsored enterprise residential2 Private-label mortgage-backed securities: Residential loans Mortgage-backed securities TOTAL TEMPORARILY IMPAIRED SECURITIES $ 1 Represents MBS issued by GinnieMae, which are guaranteed by the U.S. government. 2 Represents MBS issued by Fannie Mae and Freddie Mac. 14 TABLE OF CONTENTS The following table summarizes (in thousands) the held-to-maturity securities with unrecognized losses as of December 31, 2012. The unrecognized losses are aggregated by major security type and length of time that individual securities have been in a continuous unrecognized loss position. 12/31/2012 Less Than 12 Months 12 Months or More Total Fair Value Unrecognized Losses Fair Value Unrecognized Losses Fair Value Unrecognized Losses Non-mortgage-backed securities: State or local housing agency obligations $ - $ - $ Non-mortgage-backed securities - - Mortgage-backed securities: Government-sponsored enterprise residential1 Private-label mortgage-backed securities: Residential loans 8 Home equity loans - - 53 3 53 3 Mortgage-backed securities TOTAL TEMPORARILY IMPAIRED SECURITIES $ 1 Represents MBS issued by Fannie Mae and Freddie Mac. Redemption Terms:The amortized cost, carrying value and fair values of held-to-maturity securities by contractual maturity as of June 30, 2013 and December 31, 2012 are shown in the following table (in thousands). Expected maturities of certain securities will differ from contractual maturities because borrowers may have the right to call or prepay obligations with or without call or prepayment fees. 06/30/2013 12/31/2012 Amortized Cost Carrying Value Fair Value Amortized Cost Carrying Value Fair Value Non-mortgage-backed securities: Due in one year or less $ - $ - $ - $ - $ - $ - Due after one year through five years - Due after five years through 10 years Due after 10 years Non-mortgage-backed securities Mortgage-backed securities TOTAL $ 15 TABLE OF CONTENTS Interest Rate Payment Terms: The following table details interest rate payment terms for the amortized cost of held-to-maturity securities as of June 30, 2013 and December 31, 2012 (in thousands): 06/30/2013 12/31/2012 Non-mortgage-backed securities: Fixed rate $ $ Variable rate Non-mortgage-backed securities Mortgage-backed securities: Pass-through securities: Fixed rate Variable rate Collateralized mortgage obligations: Fixed rate Variable rate Mortgage-backed securities TOTAL $ $ Gains and Losses: Net gains (losses) on trading securities during the three- and six-month periods ended June 30, 2013 and 2012 were as follows (in thousands): Three-month Period Ended Six-month Period Ended 06/30/2013 06/30/2012 06/30/2013 06/30/2012 Net gains (losses) on trading securities held as of June 30, 2013 $ Net gains (losses) on trading securities sold or matured prior to June 30, 2013 NET GAIN (LOSS) ON TRADING SECURITIES $ Other-than-temporary Impairment: The FHLBank has established processes for evaluating its individual held-to-maturity investment securities holdings in an unrealized loss position for OTTI. The FHLBanks’ OTTI Governance Committee, which is comprised of representation from all 12 FHLBanks, has responsibility for reviewing and approving the key modeling assumptions, inputs and methodologies to be used by the FHLBanks to generate cash flow projections used in analyzing credit losses and determining OTTI for private-label MBS/ABS. To support consistency among the FHLBanks, FHLBank Topeka completed its OTTI analysis primarily based upon cash flow analysis prepared by FHLBank of San Francisco on behalf of FHLBank Topeka using key modeling assumptions provided by the FHLBanks’ OTTI Governance Committee for the majority of its private-label residential MBS and home equity loan ABS. Certain private-label MBS backed by multi-family and commercial real estate loans, home equity lines of credit and manufactured housing loans were outside of the scope of the OTTI Governance Committee and were analyzed for OTTI by the FHLBank utilizing other methodologies. An OTTI cash flow analysis is run by FHLBank of San Francisco for each of the FHLBank’s remaining private-label MBS/ABS using the FHLBank System’s common platform and agreed-upon assumptions. For certain private-label MBS/ABS where underlying collateral data is not available, alternative procedures as determined by each FHLBank are used to assess these securities for OTTI. The evaluation includes estimating projected cash flows that are likely to be collected based on assessments of all available information about each individual security, including the structure of the security and certain assumptions as determined by the FHLBanks’ OTTI Governance Committee such as: (1) the remaining payment terms for the security; (2) prepayment speeds; (3) default rates; (4) loss severity on the collateral supporting the FHLBank’s security based on underlying loan-level borrower and loan characteristics; (5) expected housing price changes; and (6) interest rate assumptions. In performing a detailed cash flow analysis, the FHLBank identifies the best estimate of the cash flows expected to be collected. If this estimate results in a present value of expected cash flows (discounted at the security’s effective yield) that is less than the amortized cost basis of a security (that is, a credit loss exists), an OTTI is considered to have occurred. 16 TABLE OF CONTENTS To assess whether the entire amortized cost basis of securities will be recovered, the FHLBank of San Francisco, on behalf of the FHLBank, performed a cash flow analysis using two third-party models. The first third-party model considers borrower characteristics and the particular attributes of the loans underlying the FHLBank’s securities, in conjunction with assumptions about future changes in home prices and interest rates, to project prepayments, defaults and loss severities. A significant input to the first model is the forecast of future housing price changes for the relevant states and core based statistical areas (CBSAs), which are based upon an assessment of the individual housing markets. CBSA refers collectively to metropolitan and micropolitan statistical areas as defined by the United States Office of Management and Budget; as currently defined, a CBSA must contain at least one urban area of 10,000 or more people. The OTTI Governance Committee developed a short-term housing price forecast using whole percentages, with projected changes ranging from (5.0) percent to 7.0 percent over the twelve-month period beginning April 1, 2013. For the vast majority of markets, the short-term forecast has changes ranging from (3.0) percent to 5.0 percent. Thereafter, home prices were projected to recover using one of five different recovery paths. The following table presents projected home price recovery by months as of June 30, 2013: Recovery Range of Annualized Rates Months Low High 1 - 6 - % % 7 - 12 13 - 18 19 - 30 31 - 54 Thereafter The month-by-month projections of future loan performance derived from the first model, which reflect projected prepayments, defaults and loss severities, are then input into a second model that allocates the projected loan level cash flows and losses to the various security classes in the securitization structure in accordance with its prescribed cash flow and loss allocation rules. In a securitization in which the credit enhancement for the senior securities is derived from the presence of subordinate securities, losses are generally allocated first to the subordinate securities until their principal balances are reduced to zero. The projected cash flows are based on a number of assumptions and expectations, and the results of these models can vary significantly with changes in assumptions and expectations. The scenario of cash flows determined based on model approach reflects a best estimate scenario and includes a base case current-to-trough housing price forecast and a base case housing price recovery path. For those securities for which an OTTI was determined to have occurred as of June 30, 2013 (that is, securities for which the FHLBank determined that it was more likely than not that the amortized cost basis would not be recovered), the following tables present a summary of the significant inputs used to measure the amount of credit loss recognized in earnings during this period as well as related current credit enhancement. Credit enhancement is defined as the percentage of subordinated tranches and over-collateralization, if any, in a security structure that will generally absorb losses before the FHLBank will experience a loss on the security. The calculated averages represent the dollar-weighted averages of all the private-label MBS/ABS investments in each category shown.Private-label MBS/ABS are classified as prime, Alt-A and subprime based on the originator’s classification at the time of origination or based on classification by a Nationally Recognized Statistical Rating Organization (NRSRO) upon issuance of the MBS/ABS. 17 TABLE OF CONTENTS Private-label residential MBS Significant Inputs Year of Securitization Prepayment Rates Default Rates Loss Severities Current Credit Enhancements Prime: 2004 and prior % Total Prime Alt-A: 2004 and prior Total Alt-A TOTAL % Home Equity Loan ABS Significant Inputs Year of Securitization Prepayment Rates Default Rates Loss Severities Current Credit Enhancements Subprime: 2004 and prior % For the 30 outstanding private-label securities with OTTI during the lives of the securities, the FHLBank’s reported balances as of June 30, 2013 are as follows (in thousands): 06/30/2013 Unpaid Principal Balance Amortized Cost Carrying Value Fair Value Private-label residential MBS: Prime $ Alt-A Total private-label residential MBS Home equity loans: Subprime TOTAL $ The following table presents a roll-forward of OTTI activity for the three- and six-month periods ended June 30, 2013 and 2012 related to credit losses recognized in earnings (in thousands): Three-month Period Ended Six-month Period Ended 06/30/2013 06/30/2012 06/30/2013 06/30/2012 Balance, beginning of period $ Additional charge on securities for which OTTI was not previously recognized1 - 7 - Additional charge on securities for which OTTI was previously recognized1 73 Realized principal losses on securities paid down during the period - - Amortization of credit component of OTTI2 Balance, end of period $ 1 For the three-month periods ended June 30, 2013 and 2012, securities previously impaired represent all securities that were impaired prior to April 1, 2013 and 2012, respectively. For the six-month periods ended June 30, 2013 and 2012, securities previously impaired represent all securities that were impaired prior to January 1, 2013 and 2012, respectively. 2 The FHLBank amortizes the credit component based on estimated cash flows prospectively up to the amount of expected principal to be recovered. The discounted cash flows will move from the discounted loss value to the ultimate principal to be written off at the projected date of loss. If the expected cash flows improve, the amount of expected loss decreases which causes a corresponding decrease in the calculated amortization. Based on the level of improvement in the cash flows, the amortization could become a positive adjustment to income. 18 TABLE OF CONTENTS As of June 30, 2013, the fair value of a portion of the FHLBank’s held-to-maturity securities portfolio was below the amortized cost of the securities due to interest rate volatility, illiquidity in the marketplace and credit deterioration in the U.S. mortgage markets that began in early 2008. However, the decline in fair value of these securities is considered temporary as the FHLBank expects to recover the entire amortized cost basis on the remaining held-to-maturity securities in unrecognized loss positions and neither intends to sell these securities nor is it more likely than not that the FHLBank will be required to sell these securities before its anticipated recovery of the remaining amortized cost basis. NOTE 4 – ADVANCES General Terms: The FHLBank offers a wide range of fixed and variable rate advance products with different maturities, interest rates, payment characteristics and optionality. Fixed rate advances generally have maturities ranging from 3 days to 30 years. Variable rate advances generally have maturities ranging from overnight to 30 years, where the interest rates reset periodically at a fixed spread to LIBOR or other specified index. As of June 30, 2013 and December 31, 2012, the FHLBank had advances outstanding at interest rates ranging from 0.12 percent to 8.01 percent and 0.12 percent to 8.01 percent, respectively. The following table presents advances summarized by year of contractual maturity as of June 30, 2013 and December 31, 2012 (in thousands): 06/30/2013 12/31/2012 Year of Contractual Maturity Amount Weighted Average Interest Rate Amount Weighted Average Interest Rate Due in one year or less $ % $ % Due after one year through two years Due after two years through three years Due after three years through four years Due after four years through five years Thereafter Total par value % % Discounts Hedging adjustments1 TOTAL $ $ 1 See Note 7 for a discussion of: (1) the FHLBank’s objectives for using derivatives; (2) the types of assets and liabilities hedged; and (3) the accounting for derivatives and the related assets and liabilities hedged. The FHLBank’s advances outstanding include advances that contain call options that may be exercised with or without prepayment fees at the borrower’s discretion on specific dates (call dates) before the stated advance maturities (callable advances). In exchange for receiving the right to call the advance on a predetermined call schedule, the borrower may pay a higher fixed rate for the advance relative to an equivalent maturity, non-callable, fixed rate advance. The borrower normally exercises its call options on these advances when interest rates decline (fixed rate advances) or spreads change (adjustable rate advances). The FHLBank’s advances as of June 30, 2013 and December 31, 2012 include callable advances totaling $5,341,511,000 and $5,429,171,000, respectively. Of these callable advances, there were $5,216,243,000 and $5,300,793,000 of variable rate advances as of June 30, 2013 and December 31, 2012, respectively. Convertible advances allow the FHLBank to convert an advance from one interest payment term structure to another. When issuing convertible advances, the FHLBank may purchase put options from a member that allow the FHLBank to convert the fixed rate advance to a variable rate advance at the current market rate or another structure after an agreed-upon lockout period. A convertible advance carries a lower interest rate than a comparable-maturity fixed rate advance without the conversion feature. As of June 30, 2013 and December 31, 2012, the FHLBank had convertible advances outstanding totaling $1,819,517,000 and $2,079,092,000, respectively. 19 TABLE OF CONTENTS The following table presents advances summarized by contractual maturity or next call date (for callable advances) and by contractual maturity or next conversion date (for convertible advances) as of June 30, 2013 and December 31, 2012 (in thousands): Year of Contractual Maturity or Next Call Date Year of Contractual Maturity or Next Conversion Date Redemption Term 06/30/2013 12/31/2012 06/30/2013 12/31/2012 Due in one year or less $ Due after one year through two years Due after two years through three years Due after three years through four years Due after four years through five years Thereafter TOTAL PAR VALUE $ Interest Rate Payment Terms: The following table details additional interest rate payment terms for advances as of June 30, 2013 and December 31, 2012 (in thousands): 06/30/2013 12/31/2012 Fixed rate: Due in one year or less $ $ Due after one year Total fixed rate Variable rate: Due in one year or less Due after one year Total variable rate TOTAL PAR VALUE $ $ NOTE 5– MORTGAGE LOANS The MPF Program involves the FHLBank investing in mortgage loans, which have been funded by the FHLBank through or purchased from its participating members. These mortgage loans are government-insured or guaranteed (by the Federal Housing Administration (FHA), the Department of Veterans Affairs (VA), the Rural Housing Service of the Department of Agriculture (RHS) and/or the Department of Housing and Urban Development (HUD)) loans and conventional residential loans credit-enhanced by participating financial institutions (PFI). Depending upon a member’s product selection, the servicing rights can be retained or sold by the participating member. The FHLBank does not buy or own any mortgage servicing rights. 20 TABLE OF CONTENTS Mortgage Loans Held for Portfolio: The following table presents information as of June 30, 2013 and December 31, 2012 on mortgage loans held for portfolio (in thousands): 06/30/2013 12/31/2012 Real estate: Fixed rate, medium-term1, single-family mortgages $ $ Fixed rate, long-term, single-family mortgages Total unpaid principal balance Premiums Discounts Deferred loan costs, net Other deferred fees Hedging adjustments2 Total before Allowance for Credit Losses on Mortgage Loans Allowance for Credit Losses on Mortgage Loans MORTGAGE LOANS HELD FOR PORTFOLIO, NET $ $ 1 Medium-term defined as a term of 15 years or less at origination. 2 See Note 7 for a discussion of: (1) the FHLBank’s objectives for using derivatives; (2) the types of assets and liabilities hedged; and (3) the accounting for derivatives and the related assets and liabilities hedged. The following table presents information as of June 30, 2013 and December 31, 2012 on the outstanding unpaid principal balance (UPB) of mortgage loans held for portfolio (in thousands): 06/30/2013 12/31/2012 Conventional loans $ $ Government-guaranteed or insured loans TOTAL UNPAID PRINCIPAL BALANCE $ $ NOTE 6 – ALLOWANCE FOR CREDIT LOSSES The FHLBank has established an allowance methodology for each of its portfolio segments: credit products (advances, letters of credit and other extensions of credit to borrowers); government mortgage loans held for portfolio; conventional mortgage loans held for portfolio; and the direct financing lease receivable. Credit products: The FHLBank manages its credit exposure to credit products through an integrated approach that generally provides for a credit limit to be established for each member, includes an ongoing review of each member’s financial condition and is coupled with conservative collateral/lending policies to limit risk of loss while balancing members’ needs for a reliable source of funding. In addition, the FHLBank lends to its members in accordance with Federal statutes and Finance Agency regulations. Specifically, the FHLBank complies with the Federal Home Loan Bank Act, as amended (Bank Act), which requires the FHLBank to obtain sufficient collateral to fully secure credit products. The estimated value of the collateral required to secure each member’s credit products is calculated by applying collateral discounts, or haircuts, to the par value or market value of the collateral. The FHLBank accepts certain investment securities, residential mortgage loans, deposits, and other real estate related assets as collateral. In addition, community financial institutions are eligible to utilize expanded statutory collateral provisions for small business loans, agriculture loans and community development loans. The FHLBank’s capital stock owned by borrowing members is held by the FHLBank as further collateral security for all indebtedness of the member to the FHLBank. Collateral arrangements may vary depending upon member credit quality, financial condition and performance; borrowing capacity; and overall credit exposure to the member. The FHLBank can call for additional or substitute collateral to protect its security interest. The FHLBank’s management believes that these policies effectively manage the FHLBank’s credit risk from credit products. 21 TABLE OF CONTENTS Based upon the financial condition of the member, the FHLBank either allows a member to retain physical possession of the collateral assigned to it, or requires the member to specifically assign or place physical possession of the collateral with the FHLBank or its safekeeping agent. The FHLBank perfects its security interest in all pledged collateral. The Bank Act affords any security interest granted to the FHLBank by a member priority over the claims or rights of any other party except for claims or rights of a third party that would be entitled to priority under otherwise applicable law and are held by a bona fide purchaser for value or by a secured party holding a prior perfected security interest. Using a risk-based approach and taking into consideration each member’s financial strength, the FHLBank considers the type and level of collateral to be the primary indicator of credit quality on its credit products. As of June 30, 2013 and December 31, 2012, the FHLBank had rights to collateral on a member-by-member basis with an estimated value in excess of its outstanding extensions of credit. The FHLBank continues to evaluate and make changes to its collateral guidelines, as necessary, based on current market conditions. As of June 30, 2013 and December 31, 2012, the FHLBank did not have any advances that were past due, on nonaccrual status or considered impaired. In addition, there have been no troubled debt restructurings related to credit products during the three- and six-month periods ended June 30, 2013 and 2012. Based upon the collateral held as security, management’s credit extension and collateral policies, management’s credit analysis and the repayment history on credit products, the FHLBank currently does not anticipate any credit losses on its credit products. Accordingly, as of June 30, 2013 and December 31, 2012, the FHLBank has not recorded any allowance for credit losses on credit products, nor has it recorded any liability to reflect an allowance for credit losses for off-balance sheet credit exposures. For additional information on the FHLBank’s off-balance sheet credit exposure see Note 16. Government Mortgage Loans Held For Portfolio: The FHLBank invests in government-guaranteed or insured (by FHA, VA, RHA and/or HUD) fixed rate mortgage loans secured by one-to-four family residential properties. The servicer provides and maintains insurance or a guarantee from the applicable government agency. The servicer is responsible for compliance with all government agency requirements and for obtaining the benefit of the applicable insurance or guarantee with respect to defaulted government mortgage loans. Any losses on such loans that are not recovered from the issuer or guarantor are absorbed by the servicers. Therefore, the FHLBank only has credit risk for these loans if the servicer fails to pay for losses not covered by the insurance or guarantee. Based on the FHLBank’s assessment of its servicers, the FHLBank has not established an allowance for credit losses on government mortgage loans. Further, none of these mortgage loans have been placed on non-accrual status because of the U.S. government guarantee or insurance on these loans and the contractual obligation of the loan servicer to repurchase the loans when certain criteria are met. Conventional Mortgage Loans Held For Portfolio: The allowances for conventional loans are determined by performing migration analysis to determine the probability of default and loss severity rates. This is done through analyses that include consideration of various data observations such as past performance, current performance, loan portfolio characteristics, collateral-related characteristics, industry data and prevailing economic conditions. The measurement of the allowance for loan losses may consist of: (1) reviewing all residential mortgage loans at the individual master commitment level; (2) reviewing specifically identified collateral-dependent loans for impairment; (3)reviewing homogeneous pools of residential mortgage loans; and/or (4)estimating credit losses in the remaining portfolio. The FHLBank’s management of credit risk in the MPF Program involves several layers of loss protection that are defined in agreements among the FHLBank and its PFIs. The availability of loss protection may differ slightly among MPF products. The FHLBank’s loss protection consists of the following loss layers, in order of priority: § Homeowner Equity. § Primary Mortgage Insurance (PMI). PMI is on all loans with homeowner equity of less than 20 percent of the original purchase price or appraised value. § First Loss Account (FLA). The FLA functions as a tracking mechanism for determining the FHLBank’s potential loss exposure under each master commitment prior to the PFI’s credit enhancement (CE) obligation. If the FHLBank experiences losses in a master commitment, these losses will either be: (1) recovered through the withholding of future performance-based CE fees from the PFI; or (2) absorbed by the FHLBank. As of June 30, 2013 and December 31, 2012, the FHLBank’s exposure under the FLA was $32,160,000 and $30,313,000, respectively. § CE Obligation. PFIs have a CE obligation to absorb losses in excess of the FLA in order to limit the FHLBank’s loss exposure to that of an investor in an MBS that is rated the equivalent of double-A by an NRSRO. PFIs must either fully collateralize their CE obligation with assets considered acceptable by the FHLBank’s Member Products Policy (MPP) or purchase supplemental mortgage insurance (SMI) from mortgage insurers. Any incurred losses that would be absorbed by the CE obligation are not reserved as part of the FHLBank’s allowance for loan losses. Accordingly, the calculated allowance was reduced by $2,782,000 and $2,113,000 as of June 30, 2013 and December 31, 2012, respectively, for the amount in excess of the FLA to be covered by PFIs’ CE obligations. As of June 30, 2013 and December 31, 2012, CE obligations available to cover losses in excess of the FLA were $346,988,000 and $312,994,000, respectively. 22 TABLE OF CONTENTS The FHLBank pays the participating member a fee, a portion of which may be based on the credit performance of the mortgage loans, in exchange for absorbing the CE obligation loss layer up to an agreed-upon amount. Performance-based fees may be withheld to cover losses allocated to the FHLBank. The FHLBank records CE fees paid to the participating members as a reduction to mortgage interest income. The following table presents net CE fees paid to participating members for the three- and six-month periods ended June 30, 2013 and 2012 (in thousands): Three-month Period Ended Six-month Period Ended 06/30/2013 06/30/2012 06/30/2013 06/30/2012 Gross CE fees paid to PFIs $ Performance-based CE fees recovered from PFIs Net CE fees paid $ Mortgage Loans Evaluated at the Individual Master Commitment Level:The credit risk analysis of all conventional loans is performed at the individual master commitment level to properly determine the credit enhancements available to recover losses on mortgage loans under each individual master commitment. Collectively Evaluated Mortgage Loans: The credit risk analysis of conventional loans evaluated collectively for impairment considers loan pool specific attribute data, applies estimated loss severities and incorporates the associated credit enhancements in order to determine the FHLBank’s best estimate of probable incurred losses. Migration analysis is a methodology for determining, through the FHLBank’s experience over a historical period, the rate of default on pools of similar loans. The FHLBank applies migration analysis to loans based on the following categories: (1) loans in foreclosure; (2) nonaccrual loans; (3) delinquent loans; and (4) all other remaining loans. The FHLBank then estimates how many loans in these categories may migrate to a realized loss position and applies a loss severity factor to estimate losses incurred as of the Statement of Condition date. Individually Evaluated Mortgage Loans:Certain conventional mortgage loans, primarily impaired mortgage loans that are considered collateral-dependent, may be specifically identified for purposes of calculating the allowance for credit losses. A mortgage loan is considered collateral-dependent if repayment is only expected to be provided by the sale of the underlying property, that is, if it is considered likely that the borrower will default and there is no CE obligation from a PFI to offset losses under the master commitment. The estimated credit losses on impaired collateral-dependent loans may be separately determined because sufficient information exists to make a reasonable estimate of the inherent loss for such loans on an individual loan basis. The FHLBank applies an appropriate loss severity rate, which is used to estimate the fair value of the collateral. The resulting incurred loss is equal to the difference between the carrying value of the loan and the estimated fair value of the collateral less estimated selling costs. Charge-off Policy: The FHLBank evaluates whether to record a charge-off on a conventional mortgage loan upon the occurrence of a confirming event. Confirming events include, but are not limited to, the occurrence of foreclosure or notification of a claim against any of the credit enhancements. A charge-off is recorded if the recorded investment in the loan will not be recovered. Direct Financing Lease Receivable: The FHLBank has a recorded investment in a direct financing lease receivable with a member for a building complex and property. Under the office complex agreement, the FHLBank has all rights and remedies under the lease agreement as well as all rights and remedies available under the member’s Advance, Pledge and Security Agreement. Consequently, the FHLBank can apply any excess collateral securing credit products to any shortfall in the leasing arrangement. 23 TABLE OF CONTENTS Roll-forward of Allowance for Credit Losses: As of June 30, 2013, the FHLBank determined that an allowance for credit losses was only necessary on conventional mortgage loans held for portfolio. The following table presents a roll-forward of the allowance for credit losses for the three- and six-month periods ended June 30, 2013 as well as the method used to evaluate impairment relating to all portfolio segments regardless of whether or not an estimated credit loss has been recorded as of June 30, 2013 (in thousands): 06/30/2013 Conventional Loans Government Loans Credit Products1 Direct Financing Lease Receivable Total Allowance for credit losses: Balance, beginning of three-month period $ $ - $ - $ - $ Charge-offs - - - Provision for credit losses - - - Balance, end of three-month period $ $ - $ - $ - $ Balance, beginning of six-month period $ $ - $ - $ - $ Charge-offs - - - Provision for credit losses - - - Balance, end of six-month period $ $ - $ - $ - $ Allowance for credit losses, end of period: Individually evaluated for impairment $ - $ - $ - $ - $ - Collectively evaluated for impairment $ $ - $ - $ - $ Recorded investment2, end of period: Individually evaluated for impairment3 $ - $ - $ $ $ Collectively evaluated for impairment $ $ $ - $ - $ 1 The recorded investment for credit products includes only advances. The recorded investment for all other credit products is insignificant. 2 The recorded investment in a financing receivable is the UPB, adjusted for accrued interest, net deferred loan fees or costs, unamortized premiums or discounts, fair value hedging adjustments and direct write-downs. The recorded investment is not net of any valuation allowance. 3 No financing receivables individually evaluated for impairment were determined to be impaired. 24 TABLE OF CONTENTS The following table presents a roll-forward of the allowance for credit losses for the three- and six-month periods ended June 30, 2012 as well as the method used to evaluate impairment relating to all portfolio segments regardless of whether or not an estimated credit loss has been recorded as of June 30, 2012 (in thousands): 06/30/2012 Conventional Loans Government Loans Credit Products1 Direct Financing Lease Receivable Total Allowance for credit losses: Balance, beginning of three-month period $ $ - $ - $ - $ Charge-offs - - - Provision for credit losses - - - Balance, end of three-month period $ $ - $ - $ - $ Balance, beginning of six-month period $ $ - $ - $ - $ Charge-offs - - - Provision for credit losses - - - Balance, end of six-month period $ $ - $ - $ - $ Allowance for credit losses, end of period: Individually evaluated for impairment $ - $ - $ - $ - $ - Collectively evaluated for impairment $ $ - $ - $ - $ Recorded investment2, end of period: Individually evaluated for impairment3 $ - $ - $ $ $ Collectively evaluated for impairment $ $ $ - $ - $ 1 The recorded investment for credit products includes only advances. The recorded investment for all other credit products is insignificant. 2 The recorded investment in a financing receivable is the UPB, adjusted for accrued interest, net deferred loan fees or costs, unamortized premiums or discounts, fair value hedging adjustments and direct write-downs. The recorded investment is not net of any valuation allowance. 3 No financing receivables individually evaluated for impairment were determined to be impaired. Credit Quality Indicators: The FHLBank’s key credit quality indicators include the migration of: (1) past due loans; (2) non-accrual loans; (3) loans in process of foreclosure; and (4) impaired loans, all of which are used either on an individual or pool basis to determine the allowance for credit losses. Non-accrual Loans: The FHLBank places a conventional mortgage loan on non-accrual status if it is determined that either: (1) the collection of interest or principal is doubtful; or (2) interest or principal is past due for 90 days or more, except when the loan is well-secured (e.g., through credit enhancements) and in the process of collection. The FHLBank does not place government-guaranteed or insured mortgage loans on non-accrual status due to the U.S. government guarantee or insurance on these loans and the contractual obligation of the loan servicer to repurchase the loans when certain criteria are met. For those mortgage loans placed on non-accrual status, accrued but uncollected interest is reversed against interest income. The FHLBank records cash payments received on non-accrual loans first as interest income and then as a reduction of principal as specified in the contractual agreement, unless the collection of the remaining principal amount due is considered doubtful. If the collection of the remaining principal amount due is considered doubtful then cash payments received would be applied first solely to principal until the remaining principal amount due is expected to be collected and then as a recovery of any charge-off, if applicable, followed by recording interest income. A loan on non-accrual status may be restored to accrual when: (1) none of its contractual principal and interest is due and unpaid, and the FHLBank expects repayment of the remaining contractual principal and interest; or (2) it otherwise becomes well secured and in the process of collection. 25 TABLE OF CONTENTS The following table summarizes the delinquency aging and key credit quality indicators for all of the FHLBank’sportfolio segments as of June 30, 2013 (dollar amounts in thousands): 06/30/2013 Conventional Loans Government Loans Credit Products1 Direct Financing Lease Receivable Total Recorded investment2: Past due 30-59 days delinquent $ $ $ - $ - $ Past due 60-89 days delinquent - - Past due 90 days or more delinquent - - Total past due - - Total current loans Total recorded investment $ Other delinquency statistics: In process of foreclosure, included above3 $ $ $ - $ - $ Serious delinquency rate4 % % - % - % % Past due 90 days or more and still accruing interest $ - $ $ - $ - $ Loans on non-accrual status5 $ $ - $ - $ - $ 1 The recorded investment for credit products includes only advances. The recorded investment for all other credit products is insignificant. 2 The recorded investment in a loan is the UPB of the loan, adjusted for accrued interest, net deferred loan fees or costs, unamortized premiums or discounts, fair value hedging adjustments and direct write-downs. The recorded investment is not net of any valuation allowance. 3 Includes loans where the decision of foreclosure or similar alternative such as pursuit of deed-in-lieu has been reported. Loans in process of foreclosure are included in past due or current loans dependent on their delinquency status. 4 Loans that are 90 days or more past due or in the process of foreclosure expressed as a percentage of the total recorded investment for the portfolio class. 5 Loans on non-accrual status include $1,379,000 of troubled debt restructurings. Troubled debt restructurings are restructurings in which the FHLBank, for economic or legal reasons related to the debtor’s financial difficulties, grants a concession to the debtor that it would not otherwise consider. The following table summarizes the key credit quality indicators for the FHLBank’s mortgage loans as of December 31, 2012 (dollar amounts in thousands): 12/31/2012 Conventional Loans Government Loans Credit Products1 Direct Financing Lease Receivable Total Recorded investment2: Past due 30-59 days delinquent $ $ $ - $ - $ Past due 60-89 days delinquent - - Past due 90 days or more delinquent - - Total past due - - Total current loans Total recorded investment $ Other delinquency statistics: In process of foreclosure, included above3 $ $ $ - $ - $ Serious delinquency rate4 % % - % - % % Past due 90 days or more and still accruing interest $ - $ $ - $ - $ Loans on non-accrual status5 $ $ - $ - $ - $ 1 The recorded investment for credit products includes only advances. The recorded investment for all other credit products is insignificant. 2 The recorded investment in a loan is the UPB of the loan, adjusted for accrued interest, net deferred loan fees or costs, unamortized premiums or discounts, fair value hedging adjustments and direct write-downs. The recorded investment is not net of any valuation allowance. 3 Includes loans where the decision of foreclosure or similar alternative such as pursuit of deed-in-lieu has been reported. Loans in process of foreclosure are included in past due or current loans dependent on their delinquency status. 4 Loans that are 90 days or more past due or in the process of foreclosure expressed as a percentage of the total recorded investment for the portfolio class. 5 Loans on non-accrual status include $1,286,000 of troubled debt restructurings. Troubled debt restructurings are restructurings in which the FHLBank, for economic or legal reasons related to the debtor’s financial difficulties, grants a concession to the debtor that it would not otherwise consider. 26 TABLE OF CONTENTS The FHLBank had $4,653,000 and $3,915,000 classified as real estate owned recorded in other assets as of June 30, 2013 and December 31, 2012, respectively. NOTE 7 – DERIVATIVES AND HEDGING ACTIVITIES Nature of Business Activity: The FHLBank is exposed to interest rate risk primarily from the effect of interest rate changes on its interest-earning assets and its funding sources that finance these assets. The goal of the FHLBank’s interest-rate risk management strategy is not to eliminate interest rate risk, but to manage it within appropriate limits. To mitigate the risk of loss, the FHLBank has established policies and procedures, which include guidelines on the amount of exposure to interest rate changes it is willing to accept. In addition, the FHLBank monitors the risk to its revenue, net interest margin and average maturity of interest-earning assets and funding sources. Consistent with Finance Agency regulation, the FHLBank enters into derivatives only to: (1) reduce the interest rate risk exposures inherent in otherwise unhedged assets and funding positions; (2) achieve risk management objectives; and (3) act as an intermediary between its members and counterparties. Finance Agency regulation and the FHLBank’s Risk Management Policy (RMP) prohibit trading in or the speculative use of these derivative instruments and limit credit risk arising from these instruments. The use of derivatives is an integral part of the FHLBank’s financial management strategy. The FHLBank uses derivatives to: § Reduce funding costs by combining an interest rate swap with a consolidated obligation because the cost of a combined funding structure can be lower than the cost of a comparable consolidated obligation; § Reduce the interest rate sensitivity and repricing gaps of assets and liabilities; § Preserve a favorable interest rate spread between the yield of an asset (e.g., an advance) and the cost of the related liability (e.g., the consolidated obligation used to fund the advance). Without the use of derivatives, this interest rate spread could be reduced or eliminated when a change in the interest rate on the advance does not match a change in the interest rate on the consolidated obligation; § Mitigate the adverse earnings effects of the shortening or extension of certain assets (e.g., advances or mortgage assets) and liabilities; § Manage embedded options in assets and liabilities; and § Manage its overall asset-liability management. Application of Derivatives:Derivative financial instruments may be used by the FHLBank as follows: § As a fair value or cash flow hedge of an associated financial instrument, a firm commitment or an anticipated transaction; § As an economic hedge to manage certain defined risks in its statement of condition. These hedges are primarily used to manage mismatches between the coupon features of its assets and liabilities. For example, the FHLBank may use derivatives in its overall interest rate risk management activities to adjust the interest rate sensitivity of consolidated obligations to approximate more closely the interest rate sensitivity of its assets (both advances and investments) and to adjust the interest rate sensitivity of advances or investments to approximate more closely the interest rate sensitivity of its liabilities; and § As an intermediary hedge to meet the asset/liability management needs of its members. The FHLBank acts as an intermediary by entering into derivatives with its members and offsetting derivatives with other counterparties. This intermediation grants smaller members indirect access to the derivatives market. The derivatives used in intermediary activities do not receive hedge accounting treatment and are separately marked-to-market through earnings. The net result of the accounting for these derivatives does not significantly affect the operating results of the FHLBank. Derivative financial instruments are used by the FHLBank when they are considered to be the most cost-effective alternative to achieve the FHLBank’s financial and risk management objectives. The FHLBank reevaluates its hedging strategies from time to time and may change the hedging techniques it uses or adopt new strategies. The FHLBank transacts most of its derivatives with large banks and major broker/dealers. Some of these banks and broker/dealers or their affiliates buy, sell and distribute consolidated obligations. Derivative transactions may be either over-the-counter with a counterparty (bilateral derivatives) or cleared through a Futures Commission Merchant (i.e., clearing member) with a Central Counterparty Clearinghouse (cleared derivatives). No single entity dominates the FHLBank’s derivatives business. The FHLBank is not a derivatives dealer and thus does not trade derivatives for short-term profit. Types of Derivatives: The FHLBank commonly enters into interest rate swaps (including callable and putable swaps), swaptions, and interest rate cap and floor agreements (collectively, derivatives) to reduce funding costs and to manage its exposure to interest rate risks inherent in the normal course of business. These instruments are recorded at fair value and reported in derivative assets or derivative liabilities on the Statements of Condition. Premiums paid at acquisition are accounted for as the basis of the derivative at inception of the hedge. 27 TABLE OF CONTENTS Types of Hedged Items: At the inception of every hedge transaction, the FHLBank documents all hedging relationships between derivatives designated as hedging instruments and the hedged items, its risk management objectives and strategies for undertaking various hedge transactions, and its method of assessing effectiveness. This process includes linking all derivatives that are designated as fair value or cash flow hedges to: (1) assets and/or liabilities on the Statements of Condition; (2) firm commitments; or (3) forecasted transactions. The FHLBank formally assesses (both at the hedge’s inception and at least quarterly on an ongoing basis) whether the derivatives that are used have been effective in offsetting changes in the fair value or cash flows of hedged items and whether those derivatives may be expected to remain effective in future periods. The FHLBank typically uses regression analyses or similar statistical analyses to assess the effectiveness of its hedging relationships. The types of hedged items are: § Consolidated obligations; § Advances; § Mortgage loans; § Firm commitments; § Investments; and § Anticipated debt issuance. Financial Statement Impact and Additional Financial Information: The notional amount in derivative contracts serves as a factor in determining periodic interest payments or cash flows received and paid. However, the notional amount of derivatives represents neither the actual amounts exchanged nor the overall exposure of the FHLBank to credit and market risk. The risks of derivatives can be measured meaningfully on a portfolio basis that takes into account the counterparties, the types of derivatives, the items being hedged and any offsets between the derivatives and the items being hedged. The FHLBank considers accrued interest receivables and payables and the legal right to offset derivative assets and liabilities by counterparty. Consequently, derivative assets and liabilities reported on the Statements of Condition generally include the net cash collateral and accrued interest from counterparties. Therefore, an individual derivative may be in an asset position (counterparty would owe the FHLBank the current fair value, which includes net accrued interest receivable or payable on the derivative, if the derivative was settled as of the Statement of Condition date) but when the derivative fair value and cash collateral fair value (includes accrued interest on the collateral) are netted by counterparty, the derivative may be recorded on the Statements of Condition as a derivative liability. Conversely, a derivative may be in a liability position (FHLBank would owe the counterparty the fair value if settled as of the Statement of Condition date) but may be recorded on the Statements of Condition as a derivative asset after netting. The following table represents outstanding notional balances and fair values (includes net accrued interest receivable or payable on the derivatives) of the derivatives outstanding by type of derivative and by hedge designation as of June 30, 2013 and December 31, 2012 (in thousands): 06/30/2013 12/31/2012 Notional Amount Derivative Assets Derivative Liabilities Notional Amount Derivative Assets Derivative Liabilities Fair value hedges: Interest rate swaps $ Interest rate caps/floors - - Total fair value hedges Economic hedges: Interest rate swaps Interest rate caps/floors 62 Mortgage delivery commitments 96 Total economic hedges TOTAL $ $ Netting adjustments1 Cash collateral DERIVATIVE ASSETS AND LIABILITIES $ 1 Amounts represent the effect of legally enforceable master netting agreements that allow the FHLBank to settle positive and negative positions and also cash collateral held or placed with the same counterparties. 28 TABLE OF CONTENTS The following tables provide information regarding gains and losses on derivatives and hedging activities by type of hedge and type of derivative and gains and losses by hedged item for fair value hedges. For the three- and six-month periods ended June 30, 2013 and 2012, the FHLBank recorded net gain (loss) on derivatives and hedging activities as follows (in thousands): Three-month Period Ended Six-month Period Ended 06/30/2013 06/30/2012 06/30/2013 06/30/2012 Derivatives and hedge items in fair value hedging relationships: Interest rate swaps $ Total net gain (loss) related to fair value hedge ineffectiveness Derivatives not designated as hedging instruments: Economic hedges: Interest rate swaps Interest rate caps/floors Net interest settlements Mortgage delivery commitments Intermediary transactions: Interest rate swaps Total net gain (loss) related to derivatives not designated as hedging instruments NET GAIN (LOSS) ON DERIVATIVES AND HEDGING ACTIVITIES $ The FHLBank carries derivative instruments at fair value on its Statements of Condition. Any change in the fair value of derivatives designated under a fair value hedging relationship is recorded each period in current period earnings. Fair value hedge accounting allows for the offsetting fair value of the hedged risk in the hedged item to also be recorded in current period earnings. For the three-month periods ended June 30, 2013 and 2012, the FHLBank recorded net gain (loss) on derivatives and the related hedged items in fair value hedging relationships and the impact of those derivatives on the FHLBank’s net interest income as follows (in thousands): Three-month Period Ended 06/30/2013 06/30/2012 Gain (Loss) on Derivatives Gain (Loss) on Hedged Items Net Fair Value Hedge Ineffectiveness Effect of Derivatives on Net Interest Income1 Gain (Loss) on Derivatives Gain (Loss) on Hedged Items Net Fair Value Hedge Ineffectiveness Effect of Derivatives on Net Interest Income1 Advances $ Consolidated obligation bonds Consolidated obligation discount notes - 1 6 TOTAL $ 1 The differentials between accruals of interest receivables and payables on derivatives designated as fair value hedges as well as the amortization/accretion of hedging activities are recognized as adjustments to the interest income or expense of the designated underlying hedged item. For the six-month periods ended June 30, 2013 and 2012, the FHLBank recorded net gain (loss) on derivatives and the related hedged items in fair value hedging relationships and the impact of those derivatives on the FHLBank’s net interest income as follows (in thousands): Six-month Period Ended 06/30/2013 06/30/2012 Gain (Loss) on Derivatives Gain (Loss) on Hedged Items Net Fair Value Hedge Ineffectiveness Effect of Derivatives on Net Interest Income1 Gain (Loss) on Derivatives Gain (Loss) on Hedged Items Net Fair Value Hedge Ineffectiveness Effect of Derivatives on Net Interest Income1 Advances $ Consolidated obligation bonds Consolidated obligation discount notes - 12 TOTAL $ 1 The differentials between accruals of interest receivables and payables on derivatives designated as fair value hedges as well as the amortization/accretion of hedging activities are recognized as adjustments to the interest income or expense of the designated underlying hedged item. 29 TABLE OF CONTENTS Managing Credit Risk on Derivatives: The FHLBank is subject to credit risk due to the risk of nonperformance by counterparties to its derivative agreements and manages credit risk through credit analyses, collateral requirements and adherence to the requirements set forth in its RMP and Finance Agency regulations. For bilateral derivatives, the degree of credit risk depends on the extent to which master netting arrangements are included in such contracts to mitigate the risk. The FHLBank requires collateral agreements with collateral delivery thresholds on all bilateral derivatives. Additionally, collateral related to derivatives with member institutions includes collateral assigned to the FHLBank, as evidenced by a written security agreement and held by the member institution for the benefit of the FHLBank. For cleared derivatives, the Central Counterparty Clearinghouse (Clearinghouse) is the FHLBank’s counterparty. The requirement that the FHLBank posts initial and variation margin through the clearing member, on behalf of the Clearinghouse, exposes the FHLBank to institutional credit risk in the event that the clearing member or the Clearinghouse fails to meet its obligations. The use of cleared derivatives mitigates credit risk exposure because a central counterparty is substituted for individual counterparties and collateral is posted daily for changes in the value of cleared derivatives through a clearing member. Based on credit analyses and collateral requirements, FHLBank management does not anticipate any credit losses on its derivative agreements. The maximum credit risk applicable to a single counterparty was $22,407,000 and $28,512,000 as of June 30, 2013 and December 31, 2012, respectively. The counterparty was the same each period. Certain of the FHLBank’s bilateral derivative instruments contain provisions that require the FHLBank to post additional collateral with its counterparties if there is deterioration in the FHLBank’s credit rating. If the FHLBank’s credit rating is lowered by an NRSRO, the FHLBank may be required to deliver additional collateral on bilateral derivative instruments in net liability positions. The aggregate fair value of all derivative instruments with derivative counterparties containing credit-risk-related contingent features that were in a net derivative liability position as of June 30, 2013 and December 31, 2012 was $380,873,000 and $460,626,000, respectively, for which the FHLBank has posted collateral with a fair value of $247,766,000 and $337,369,000, respectively, in the normal course of business. If the FHLBank’s credit rating had been lowered one level (e.g., from double-A to single-A), the FHLBank would have been required to deliver an additional $97,350,000 and $93,770,000 of collateral to its derivative counterparties as of June 30, 2013 and December 31, 2012. The FHLBank’s net exposure on derivative agreements is presented in Note 11. NOTE 8 – DEPOSITS The FHLBank offers demand and overnight deposit programs to its members and to other qualifying non-members. In addition, the FHLBank offers short-term deposit programs to members. A member that services mortgage loans may deposit with the FHLBank funds collected in connection with the mortgage loans, pending disbursement of such funds to owners of the mortgage loans. The FHLBank classifies these items as “Non-interest-bearing other deposits.” The following table details the types of deposits held by the FHLBank as of June 30, 2013 and December 31, 2012 (in thousands): 06/30/2013 12/31/2012 Interest-bearing: Demand $ $ Overnight Term - Total interest-bearing Non-interest-bearing: Demand Other Total non-interest-bearing TOTAL DEPOSITS $ $ 30 TABLE OF CONTENTS NOTE 9 – CONSOLIDATED OBLIGATIONS Consolidated obligations consist of consolidated bonds and discount notes and, as provided by the Bank Act or Finance Agency regulation, are backed only by the financial resources of the FHLBanks. The FHLBanks jointly issue consolidated obligations with the Office of Finance acting as their agent. The Office of Finance tracks the amounts of debt issued on behalf of each FHLBank. In addition, the FHLBank separately tracks and records as a liability its specific portion of consolidated obligations for which it is the primary obligor. The FHLBank utilizes a debt issuance process to provide a scheduled monthly issuance of global bullet consolidated obligation bonds. As part of this process, management from each of the FHLBanks determine and communicate a firm commitment to the Office of Finance for an amount of scheduled global debt to be issued on its behalf. If the FHLBanks’ commitments do not meet the minimum debt issue size, the proceeds are allocated to all FHLBanks based on the larger of the FHLBank’s commitment or allocated proceeds based on the individual FHLBank’s regulatory capital to total system regulatory capital. If the FHLBanks’ commitments exceed the minimum debt issue size, the proceeds are allocated based on relative regulatory capital of the FHLBanks with the allocation limited to the lesser of the allocation amount or actual commitment amount. The Finance Agency and the U.S. Secretary of the Treasury have oversight over the issuance of FHLBank debt through the Office of Finance. The FHLBanks can, however, pass on any scheduled calendar slot and not issue any global bullet consolidated obligation bonds upon agreement of 8 of the 12 FHLBanks. Consolidated obligation bonds are issued primarily to raise intermediate- and long-term funds for the FHLBanks and are not subject to any statutory or regulatory limits as to maturities. Consolidated obligation discount notes, which are issued to raise short-term funds, are issued at less than their face amounts and redeemed at par when they mature. Consolidated Obligation Bonds: The following table presents the FHLBank’s participation in consolidated obligation bonds outstanding as of June 30, 2013 and December 31, 2012 (in thousands): 06/30/2013 12/31/2012 Year of Contractual Maturity Amount Weighted Average Interest Rate Amount Weighted Average Interest Rate Due in one year or less $ % $ % Due after one year through two years Due after two years through three years Due after three years through four years Due after four years through five years Thereafter Total par value % % Premium Discounts Hedging adjustments1 TOTAL $ $ 1 See Note 7 for a discussion of: (1) the FHLBank’s objectives for using derivatives; (2) the types of assets and liabilities hedged; and (3) the accounting for derivatives and the related assets and liabilities hedged. Consolidated obligation bonds are issued with either fixed rate coupon or variable rate coupon payment terms. Variable rate coupon bonds use a variety of indices for interest rate resets including LIBOR, U.S. Treasury bills, Prime, Constant Maturity Treasuries (CMT) and Eleventh District Cost of Funds Index (COFI). In addition, to meet the specific needs of certain investors in consolidated obligation bonds, fixed rate and variable rate bonds may contain certain features that may result in complex coupon payment terms and call features. When the FHLBank issues such structured bonds that present interest rate or other risks that are unacceptable to the FHLBank, it will simultaneously enter into derivatives containing offsetting features that effectively alter the terms of the complex bonds to the equivalent of simple fixed rate coupon bonds or variable rate coupon bonds tied to indices such as those detailed above. 31 TABLE OF CONTENTS The FHLBank’s participation in consolidated obligation bonds outstanding as of June 30, 2013 and December 31, 2012 includes callable bonds totaling $8,355,000,000 and $8,461,000,000, respectively. The FHLBank uses the unswapped callable bonds for financing its callable advances (Note 4), MBS (Note 3) and mortgage loans (Note 5). Contemporaneous with a portion of its fixed rate callable bond issues, the FHLBank will also enter into interest rate swap agreements (in which the FHLBank generally pays a variable rate and receives a fixed rate) with call features that mirror the options in the callable bonds (a sold callable swap). The combined sold callable swap and callable debt transaction allows the FHLBank to obtain attractively priced variable rate financing. The following table summarizes the FHLBank’s participation in consolidated obligation bonds outstanding by year of maturity, or by the next call date for callable bonds as of June 30, 2013 and December 31, 2012 (in thousands): Year of Maturity or Next Call Date 06/30/2013 12/31/2012 Due in one year or less $ $ Due after one year through two years Due after two years through three years Due after three years through four years Due after four years through five years Thereafter TOTAL PAR VALUE $ $ The following table summarizes interest rate payment terms for consolidated obligation bonds as of June 30, 2013 and December 31, 2012 (in thousands): 06/30/2013 12/31/2012 Fixed rate $ $ Variable rate Step up Range - TOTAL PAR VALUE $ $ Consolidated Discount Notes: Consolidated discount notes are issued to raise short-term funds. Consolidated discount notes are consolidated obligations with original maturities of up to one year. These consolidated discount notes are issued at less than their face amount and redeemed at par value when they mature. The following table summarizes the FHLBank’s participation in consolidated obligation discount notes, all of which are due within one year (in thousands): Book Value Par Value Weighted Average Interest Rate June 30, 2013 $ $ % December 31, 2012 $ $ % NOTE 10 – AFFORDABLE HOUSING PROGRAM The Bank Act, as amended by the Financial Institutions Reform, Recovery and Enforcement Act of 1989, requires each FHLBank to establish an Affordable Housing Program (AHP). As a part of its AHP, the FHLBank provides subsidies in the form of direct grants or below-market interest rate advances to members that use the funds to assist in the purchase, construction or rehabilitation of housing for very low-, low- and moderate-income households. By regulation, to fund the AHP, the 12 district FHLBanks as a group must annually set aside the greater of $100,000,000 or 10 percent of the current year’s net earnings. For purposes of the AHP calculation, the term “net earnings” is defined as income before interest expense related to mandatorily redeemable capital stock and the assessment for AHP. The FHLBank accrues this expense monthly based on its net earnings. The amount set aside for AHP is charged to expense and recognized as a liability. As subsidies are provided through the disbursement of grants or issuance of subsidized advances, the AHP liability is reduced accordingly. If the FHLBank’s net earnings before AHP would ever be zero or less, the amount of AHP liability would generally be equal to zero. However, if the result of the aggregate 10 percent calculation described above is less than the $100,000,000 minimum for all 12 FHLBanks, then the Bank Act requires the shortfall to be allocated among the FHLBanks based on the ratio of each FHLBank’s income for the previous year. If an FHLBank determines that its required AHP contributions are exacerbating any financial instability of that FHLBank, it may apply to the Finance Agency for a temporary suspension of its AHP contributions. The FHLBank has never applied to the Finance Agency for a temporary suspension of its AHP contributions. 32 TABLE OF CONTENTS The following table details the change in the AHP liability for the three- and six-month periods ended June 30, 2013 and 2012 (in thousands): Three-month Period Ended Six-month Period Ended 06/30/2013 06/30/2012 06/30/2013 06/30/2012 Appropriated and reserved AHP funds as of the beginning of the period $ AHP set aside based on current year income Direct grants disbursed Recaptured funds1 64 79 Appropriated and reserved AHP funds as of the end of the period $ 1 Recaptured funds are direct grants returned to the FHLBank in those instances where the commitments associated with the approved use of funds are not met and repayment to the FHLBank is required by regulation. Recaptured funds are returned as a result of: (1) AHP-assisted homeowner’s transfer or sale of property within the five-year retention period that the assisted homeowner is required to occupy the property; (2) homeowner’s failure to acquire sufficient loan funding (funds previously approved and disbursed cannot be used); (3) oversubsidized projects; or (4) unused grants. NOTE 11 – ASSETS AND LIABILITIES SUBJECT TO OFFSETTING The FHLBank has certain financial instruments, including derivative instruments, securities purchased under agreements to resell and securities sold under agreements to repurchase, that are subject to enforceable master netting arrangements, similar agreements or that provide a right of offset by operation of law. The FHLBank has elected to offset its asset and liability positions, as well as derivative cash collateral received or pledged, when it has a legal right of offset and all other requirements for netting are met. The net exposure for these financial instruments can change on a daily basis; therefore, there may be a delay between the time this exposure change is identified and additional collateral is requested, and the time when this collateral is received or pledged. Likewise, there may be a delay for excess collateral to be returned. For derivative instruments that meet the requirements for netting, any excess cash collateral received or pledged is recognized as a derivative liability or derivative asset. The following tables present the fair value of financial instruments, including the related collateral received from or pledged to counterparties, based on the terms of the FHLBank’s master netting arrangements or similar agreements as of June 30, 2013 (in thousands): 06/30/2013 Description Gross Amounts of Recognized Assets Gross Amounts Offset in the Statement of Condition Net Amounts of Assets Presented in the Statement of Condition Gross Amounts Not Offset in the Statement of Condition1 Net Amount Derivative assets $ Securities purchased under agreements to resell - - TOTAL $ 1 Consists primarily of noncash collateral received on financial instruments that: (1) do not qualify for netting on the Statement of Condition; or (2) are not subject to an enforceable netting agreement (e.g., mortgage delivery commitments). 06/30/2013 Description Gross Amounts of Recognized Liabilities Gross Amounts Offset in the Statement of Condition Net Amounts of Liabilities Presented in the Statement of Condition Gross Amounts Not Offset in the Statement of Condition1 Net Amount Derivative liabilities $ Securities sold under agreements to repurchase - - TOTAL $ 1 Consists primarily of noncash collateral delivered on financial instruments that: (1) do not qualify for netting on the Statement of Condition; or (2) are not subject to an enforceable netting agreement (e.g., mortgage delivery commitments). 33 TABLE OF CONTENTS The following tables present the fair value of financial instruments, including the related collateral received from or pledged to counterparties, based on the terms of the FHLBank’s master netting arrangements or similar agreements as of December 31, 2012 (in thousands): 12/31/2012 Description Gross Amounts of Recognized Assets Gross Amounts Offset in the Statement of Condition Net Amounts of Assets Presented in the Statement of Condition Gross Amounts Not Offset in the Statement of Condition1 Net Amount Derivative assets $ Securities purchased under agreements to resell - - TOTAL $ 1 Consists primarily of noncash collateral received on financial instruments that: (1) do not qualify for netting on the Statement of Condition; or (2) are not subject to an enforceable netting agreement (e.g., mortgage delivery commitments). 12/31/2012 Description Gross Amounts of Recognized Liabilities Gross Amounts Offset in the Statement of Condition Net Amounts of Liabilities Presented in the Statement of Condition Gross Amounts Not Offset in the Statement of Condition1 Net Amount Derivative liabilities $ 1 Consists primarily of noncash collateral delivered on financial instruments that: (1) do not qualify for netting on the Statement of Condition; or (2) are not subject to an enforceable netting agreement (e.g., mortgage delivery commitments). NOTE 12 – CAPITAL The FHLBank is subject to three capital requirements under the provisions of the Gramm-Leach-Bliley Act (GLB Act) and the Finance Agency’s capital structure regulation. Regulatory capital does not include AOCI but does include mandatorily redeemable capital stock. ▪ Risk-based capital. The FHLBank must maintain at all times permanent capital in an amount at least equal to the sum of its credit risk, market risk and operations risk capital requirements. The risk-based capital requirements are all calculated in accordance with the rules and regulations of the Finance Agency.Only permanent capital, defined as Class B Common Stock and retained earnings, can be used by the FHLBank to satisfy its risk-based capital requirement. The Finance Agency may require the FHLBank to maintain a greater amount of permanent capital than is required by the risk-based capital requirement as defined, but the Finance Agency has not placed any such requirement on the FHLBank to date. ▪ Total regulatory capital. The GLB Act requires the FHLBank to maintain at all times at least a 4.0 percent total capital-to-asset ratio. Total regulatory capital is defined as the sum of permanent capital, Class A stock, any general loss allowance, if consistent with GAAP and not established for specific assets, and other amounts from sources determined by the Finance Agency as available to absorb losses. ▪ Leverage capital. The FHLBank is required to maintain at all times a leverage capital-to-assets ratio of at least 5.0 percent, with the leverage capital ratio defined as the sum of permanent capital weighted 1.5 times and non-permanent capital (currently only Class A Common Stock) weighted 1.0 times, divided by total assets. 34 TABLE OF CONTENTS The following table illustrates that the FHLBank was in compliance with its regulatory capital requirements as of June 30, 2013 and December 31, 2012 (in thousands): 06/30/2013 12/31/2012 Required Actual Required Actual Regulatory capital requirements: Risk-based capital $ Total regulatory capital-to-asset ratio % Total regulatory capital $ Leverage capital ratio % Leverage capital $ Mandatorily Redeemable Capital Stock: The FHLBank is a cooperative whose members and former members own all of the FHLBank’s capital stock. Member shares cannot be purchased or sold except between the FHLBank and its members at its $100 per share par value. If a member cancels its written notice of redemption or notice of withdrawal, the FHLBank will reclassify mandatorily redeemable capital stock from a liability to equity. After the reclassification, dividends on the capital stock would no longer be classified as interest expense. The following table provides the related dollar amounts for activities recorded in “Mandatorily redeemable capital stock” during the three- and six-month periods ended June 30, 2013 and 2012 (in thousands): Three-month Period ended Six-month Period ended 06/30/2013 06/30/2012 06/30/2013 06/30/2012 Balance at beginning of period $ Capital stock subject to mandatory redemption reclassified from equity during the period Redemption or repurchase of mandatorily redeemable capital stock during the period Stock dividend classified as mandatorily redeemable capital stock during the period 7 13 12 26 Balance at end of period $ The following table shows the amount of mandatorily redeemable capital stock by contractual year of redemption as of June 30, 2013 and December 31, 2012 (in thousands). The year of redemption in the table is the end of the redemption period in accordance with the FHLBank’s capital plan. The FHLBank is not required to redeem or repurchase membership stock until six months (Class A Common Stock) or five years (Class B Common Stock) after the FHLBank receives notice for withdrawal. Additionally, the FHLBank is not required to redeem or repurchase activity-based stock until any activity-based stock becomes excess stock as a result of an activity no longer remaining outstanding. However, the FHLBank intends to repurchase the excess activity-based stock of non-members to the extent that it can do so and still meet its regulatory capital requirements. Contractual Year of Repurchase 06/30/2013 12/31/2012 Year 1 $ $ - Year 2 - 1 Year 3 Year 4 - - Year 5 - Past contractual redemption date due to remaining activity1 TOTAL $ $ 1 Represents mandatorily redeemable capital stock that is past the end of the contractual redemption period because there is activity outstanding to which the mandatorily redeemable capital stock relates. Capital Classification Determination:The Finance Agency implemented the prompt corrective action (PCA) provisions of the Housing and Economic Recovery Act of 2008. The rule established four capital classifications (i.e., adequately capitalized, undercapitalized, significantly undercapitalized, and critically undercapitalized) for FHLBanks and implemented the PCA provisions that apply to FHLBanks that are not deemed to be adequately capitalized. The Finance Agency determines each FHLBank’s capital classification on at least a quarterly basis. If an FHLBank is determined to be other than adequately capitalized, the FHLBank becomes subject to additional supervisory authority by the Finance Agency. Before implementing a reclassification, the Director of the Finance Agency is required to provide the FHLBank with written notice of the proposed action and an opportunity to submit a response. As of the most recent review by the Finance Agency, the FHLBank has been classified as adequately capitalized. 35 TABLE OF CONTENTS NOTE 13 – ACCUMULATED OTHER COMPREHENSIVE INCOME The following table summarizes the changes in AOCI for the three-month periods ended June 30, 2013 and 2012 (in thousands): Three-month Period Ended 06/30/2013 06/30/2012 Net Non-credit Portion of OTTI Losses on Held-to-maturity Securities Defined Benefit Pension Plan Total AOCI Net Non-credit Portion of OTTI Losses on Held-to-maturity Securities Defined Benefit Pension Plan Total AOCI Balance, beginning of period $ Other comprehensive income (loss) before reclassification: Non-credit OTTI losses - Accretion of non-credit loss - - Reclassifications from other comprehensive income (loss) to net income: Non-credit OTTI to credit OTTI 73 - 73 - Amortization of net loss - defined benefit pension plan - - Net current period other comprehensive income (loss) Balance, end of period $ The following table summarizes the changes in AOCI for the six-month periods ended June 30, 2013 and 2012 (in thousands): Six-month Period Ended 06/30/2013 06/30/2012 Net Non-credit Portion of OTTI Losses on Held-to-maturity Securities Defined Benefit Pension Plan Total AOCI Net Non-credit Portion of OTTI Losses on Held-to-maturity Securities Defined Benefit Pension Plan Total AOCI Balance, beginning of period $ Other comprehensive income (loss) before reclassification: Non-credit OTTI losses - - Accretion of non-credit loss - - Reclassifications from other comprehensive income (loss) to net income: Non-credit OTTI to credit OTTI - - Amortization of net loss - defined benefit pension plan - - Net current period other comprehensive income (loss) Balance, end of period $ The following table presents details about reclassifications from AOCI for the three- and six-month periods ended June 30, 2013 and 2012 (in thousands): Amounts Reclassified from AOCI for the Three-month Period Ended Six-month Period Ended Details about AOCI Components 06/30/2013 06/30/2012 06/30/2013 06/30/2012 Affected Line Item in the Statements of Income1 Reclassification on non-credit portion of OTTI losses on held-to-maturity securities $ 73 $ $ $ Other income (loss) - Portion of other-than-temporary impairment losses on held-to-maturity securities recognized in other comprehensive income (loss) Amortization of defined benefit pension plan $ Other expenses - Compensation and benefits 1Amounts represent debits (decreases to other income (loss) or increases to other expenses) to the affected line items in the Statements of Income. 36 TABLE OF CONTENTS NOTE 14 – PENSION AND POSTRETIREMENT BENEFIT PLANS Nonqualified Supplemental Retirement Plan: The FHLBank maintains a benefit equalization plan (BEP) covering certain senior officers. This non-qualified plan contains provisions for a deferred compensation component and a defined benefit pension component. The BEP is, in substance, an unfunded supplemental retirement plan. Components of the net periodic pension cost for the defined benefit portion of the FHLBank’s BEP for the three- and six-month periods ended June 30, 2013 and 2012 were (in thousands): Three-month Period Ended Six-month Period Ended 06/30/2013 06/30/2012 06/30/2013 06/30/2012 Service cost $ Interest cost Amortization of net loss NET PERIODIC POSTRETIREMENT BENEFIT COST $ NOTE 15 – FAIR VALUES The fair value amounts recorded on the Statements of Condition and presented in the note disclosures have been determined by the FHLBank using available market and other pertinent information and reflect the FHLBank’s best judgment of appropriate valuation methods. Although the FHLBank uses its best judgment in estimating the fair value of its financial instruments, there are inherent limitations in any valuation technique. Therefore, the fair values may not be indicative of the amounts that would have been realized in market transactions as of June 30, 2013 and December 31, 2012. Subjectivity of Estimates: Estimates of the fair value of advances with options, mortgage instruments, derivatives with embedded options and consolidated obligation bonds with options using the methods described below and other methods are highly subjective and require judgments regarding significant matters such as the amount and timing of future cash flows, prepayment speed assumptions, expected interest rate volatility, methods to determine possible distributions of future interest rates used to value options, and the selection of discount rates that appropriately reflect market and credit risks. The use of different assumptions could have a material effect on the fair value estimates. Fair Value Hierarchy: The FHLBank records trading securities, derivative assets and derivative liabilities at fair value on a recurring basis and on occasion, certain private-label MBS/ABS and non-financial assets on a non-recurring basis. The fair value hierarchy requires the FHLBank to maximize the use of observable inputs and minimize the use of unobservable inputs when measuring fair value. The inputs are evaluated and an overall level for the fair value measurement is determined. This overall level is an indication of the market observability of the fair value measurement for the asset or liability. The FHLBank must disclose the level within the fair value hierarchy in which the measurements are classified for all assets and liabilities. The fair value hierarchy prioritizes the inputs used to measure fair value into three broad levels: § Level 1 Inputs – Quoted prices (unadjusted) for identical assets or liabilities in active markets that the FHLBank can access on the measurement date. § Level 2 Inputs – Inputs other than quoted prices within Level 1 that are observable inputs for the asset or liability, either directly or indirectly. If the asset or liability has a specified (contractual) term, a Level 2 input must be observable for substantially the full term of the asset or liability. Level 2 inputs include the following: (1) quoted prices for similar assets and liabilities in active markets; (2) quoted prices for similar assets and liabilities in markets that are not active; (3) inputs other than quoted prices that are observable for the asset or liability (e.g., interest rates and yield curves that are observable at commonly quoted intervals and implied volatilities); and (4) inputs that are derived principally from or corroborated by observable market data by correlation or other means. § Level 3 Inputs – Unobservable inputs for the asset or liability. The FHLBank reviews its fair value hierarchy classifications on a quarterly basis. Changes in the observability of the valuation inputs may result in a reclassification of certain assets or liabilities. These reclassifications, if any, are reported as transfers in/out as of the beginning of the quarter in which the changes occur. There were no such transfers during the three- and six-month periods ended June 30, 2013 and 2012. 37 TABLE OF CONTENTS The carrying value and fair value of the FHLBank’s financial assets and liabilities as of June 30, 2013 and December 31, 2012 are summarized in the following tables (in thousands). These values do not represent an estimate of the overall market value of the FHLBank as a going concern, which would take into account future business opportunities and the net profitability of assets and liabilities. 06/30/2013 Carrying Value Total Fair Value Level 1 Level 2 Level 3 Netting Adjustment and Cash Collateral Assets: Cash and due from banks $ - $ - $ - Interest-bearing deposits - - - Securities purchased under agreements to resell - - - Federal funds sold - - - Trading securities - - - Held-to-maturity securities - - Advances - - - Mortgage loans held for portfolio, net of allowance - - - Accrued interest receivable - - - Derivative assets - - Liabilities: Deposits - - - Securities sold under agreements to repurchase - - - Consolidated obligation discount notes - - - Consolidated obligation bonds - - - Mandatorily redeemable capital stock - - - Accrued interest payable - - - Derivative liabilities - - Other Asset (Liability): Standby letters of credit - - - Standby bond purchase agreements - - - 12/31/2012 Carrying Value Total Fair Value Level 1 Level 2 Level 3 Netting Adjustment and Cash Collateral Assets: Cash and due from banks $ - $ - $ - Interest-bearing deposits - - - Securities purchased under agreements to resell Federal funds sold - - - Trading securities - - - Held-to-maturity securities - - Advances - - - Mortgage loans held for portfolio, net of allowance - - - Accrued interest receivable - - - Derivative assets - - Liabilities: Deposits - - - Consolidated obligation discount notes - - - Consolidated obligation bonds - - - Mandatorily redeemable capital stock - - - Accrued interest payable - - - Derivative liabilities - - Other Asset (Liability): Standby letters of credit - - - Standby bond purchase agreements - - - 38 TABLE OF CONTENTS Fair Value Methodologies and Techniques and Significant Inputs: Cash and Due From Banks: The fair values approximate the carrying values. Interest-bearing Deposits: The balance is comprised of interest-bearing deposits in banks. Based on the nature of the accounts, the carrying value approximates the fair value. Securities Purchased Under Agreements to Resell: The fair values are determined by calculating the present value of the future cash flows. The discount rates used in the calculations are rates for securities with similar terms. For overnight borrowings, the carrying value approximates fair value. Federal Funds Sold: The carrying value of overnight Federal funds approximates fair value, and term Federal funds are valued using projected future cash flows discounted at the current replacement rate. Investment Securities – non-MBS: The fair values of short-term non-MBS investments are determined using an income approach based on the LIBOR swap interest rate curve, adjusted for a spread, which may be based on unobservable information. Differing spreads may be applied to distinct term points along the discount curve in determining the fair values of instruments with varying maturities. For non-MBS long-term (as determined by original issuance date) securities, the FHLBank obtains prices from up to four designated third-party pricing vendors when available. The pricing vendors use various proprietary models to price investments. The inputs to those models are derived from various sources including, but not limited to: benchmark yields, reported trades, dealer estimates, issuer spreads, benchmark securities, bids, offers and other market-related data. Each pricing vendor has an established challenge process in place for all valuations, which facilitates resolution of potentially erroneous prices identified by the FHLBank. The use of multiple pricing vendors provides the FHLBank with additional data points regarding levels of inputs and final prices that are used to validate final pricing of investment securities.The utilization of the average of available vendor prices within a cluster tolerance and the evaluation of reasonableness of outlier prices described below does not discard available information. Periodically, the FHLBank conducts reviews of the four pricing vendors to confirm and further augment its understanding of the vendors’ pricing processes, methodologies and control procedures. The FHLBank’s review process includes obtaining available vendors’ independent auditors’ reports regarding the internal controls over their valuation process, although the availability of pertinent reports varies by vendor. The FHLBank utilizes a valuation technique for estimating the fair values of non-MBS long-term securities as follows: § The FHLBank’s valuation technique first requires the establishment of a median price for each security. If four prices are received, the average of the middle two prices is used; if three prices are received, the middle price is used; if two prices are received, the average of the two prices is used; and if one price is received, it is used subject to some type of validation. § All prices that are within a specified tolerance threshold of the median price are included in the cluster of prices that are averaged to compute a default price. § Prices that are outside the threshold (outliers) are subject to further analysis (including, but not limited to, comparison to prices provided by an additional third-party valuation service, prices for similar securities, and/or non-binding dealer estimates) to determine if an outlier is a better estimate of fair value. § If an outlier (or some other price identified in the analysis) is determined to be a better estimate of fair value, then the outlier (or the other price as appropriate) is used as the final price rather than the default price. § If, on the other hand, the analysis confirms that an outlier (or outliers) is (are) in fact not representative of fair value and the default price is the best estimate, then the default price is used as the final price. In all cases, the final price is used to determine the fair value of the security. § If all prices received for a security are outside the tolerance threshold level of the median price, then there is no default price, and the final price is determined by an evaluation of all outlier prices as described above. As of June 30, 2013, four prices were received for substantially all of the FHLBank’s non-MBS long-term holdings with most vendor prices falling within the tolerances so the final prices for those securities were computed by averaging the prices received. Based on the FHLBank’s reviews of the pricing methods and controls employed by the third-party pricing vendors and the relative lack of dispersion among the vendor prices (or, in those instances in which there were outliers, the FHLBank’s additional analyses), the FHLBank has concluded that its final prices result in reasonable estimates of fair value and that the fair value measurements are classified appropriately in the fair value hierarchy.
